Citation Nr: 1628433	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to August 1974, and November 1974 to November 1981, and remained on temporary disability retirement list (TDRL) status until December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that decision, the RO denied service connection for left shoulder disability.

The Veteran had a Board videoconference hearing in November 2015 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In February 2016, the Board remanded the case to the RO for the development of additional evidence. The RO took steps to fulfill the Board's remand instructions; but the Board finds that additional action is necessary. Therefore, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current left shoulder disability began in service or is secondary to his service-connected ankylosing spondylitis.

Service connection may be established on a direct basis, or on a secondary basis for a disability that is proximate due to or the result of, or aggravated by, a service-connected disease or injury. See 38 C.F.R. §§ 3.303, 3.310 (2016).

Ankylosing spondylitis is a systemic, inflammatory arthritis disorder that primarily affects the spine and can also affect other joints, areas, and systems. The RO established service connection for the Veteran's disorders of the right knee, bilateral hips, and bilateral eyes, and for his hypertension, as related to his ankylosing spondylitis. 

The Veteran was diagnosed with ankylosing spondylitis during service in 1981. In a rheumatology consultation in April 1983, while he was on TDRL status, he had decreased adduction of his left shoulder. In medical treatment and in statements supporting his claim the Veteran has related a history of left shoulder pain beginning in service. In a VA occupational therapy consultation in May 2004, the Veteran reported a history of pain in both shoulders, worse in the left, since 1981. The occupational therapist noted that the Veteran had left rotator cuff rupture and had a hiked up and protracted left scapula secondary to ankylosing spondylitis.

In the February 2016 remand, the Board instructed that the Veteran was to receive a VA medical examination of his left shoulder, with review of his claims file and opinion regarding the likely etiology of his current left shoulder disability.

In March 2016, a VA physician assistant reviewed the Veteran's claims file and examined him. The examiner expressed the opinions that it is less likely than not that his left shoulder disability began during service or was caused by his service-connected ankylosing spondylitis. The examiner did not, however, address the question as to the likelihood that his ankylosing spondylitis is aggravating his left shoulder disability. As the examination did not address the question of aggravation by a service-connected disorder, the Board will remand the case for a new examination to address that question. Considering the relative medical complexity of ankylosing spondylitis and its capacity for affects beyond the spine, the new examination, review, and opinion should come from a physician who is an orthopedic specialist, whose more specific training would be suited to addressing the relevant questions.

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a new VA examination by an orthopedist, to obtain a medical nexus opinion as to the etiology of the Veteran's current left shoulder disability. Provide the claims file to the examiner to review. Ask the examiner to discuss the underlying rationale for the opinions provided in response to the examination questions. Ask the examiner to respond to the following questions:

(a) Is it at least as likely as not (at least a 50 percent likelihood) that the Veteran's current left shoulder disability began during his military service?

(b) Is it at least as likely as not that the Veteran's already service-connected ankylosing spondylitis caused his current left shoulder disability?

(c) Is it at least as likely as not that the Veteran's already service-connected ankylosing spondylitis has aggravated or is aggravating his current left shoulder disability?

2. Then readjudicate this claim in light of all additional evidence. If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board does not intimate any opinion as to the ultimate outcome of the remanded matter. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




